Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 1 of 9 Page ID #:33




                     Exhibit C
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 2 of 9 Page ID #:34




                                                                           119 E. Union Street, Suite B
                                                                           Pasadena, CA 91103
                                                                           +213.785.8070 Tel
                                                                           +213.995.5010 Fax
                                                                           www.kb-ip.com

                                                                           Eric Bjorgum
                                                                           +213.785.8072 direct
                                                                           eric.bjorgum@kb-ip.com




 VIA U.S. MAIL and email

 October 21, 2020

 El Nuevo Corral Nightclub
 2531 S Main Street
 Santa Ana, CA 92707
 elcorraldesantana@gmail.com


 Re:   Misuse of Agustin Ramirez’s Image, Voice and the LOS CAMINANTES Mark
 _____________________________________________________________________


 Dear Madam/Sir:

 This firm represents the famous Mexican band leader Agustin Ramirez. Mr. Ramirez is the
 principal singer and songwriter of the grupera band Los Caminantes, originally from San
 Francisco del Rincón, Guanajuato and now operating out of Southern California. Under Mr.
 Ramirez’s leadership, Los Caminantes recorded and released several Billboard charting albums
 of original material in the 1980’s and 1990’s. Mr. Ramirez sang on several hits, including “Supe
 Perder,” “Amor Sin Palabras,” “Todo Me Gusta De Ti,” “Tu Nuevo Cariñito” and “Dos Cartas y
 Una Flor.” They have been touring consistently throughout North America and Central
 America for over 35 years. Mr. Ramirez has been the face of Los Caminantes without
 interruption since the early 1980’s.

 Mr. Ramirez and his sons are the joint owners of the registration in the United States Trademark
 Registration No. 4,410,019 for LOS CAMINANTES in International Class 41 for
 “Entertainment in the nature of live performances by a musical group.” Mr. Ramirez’s voice,
 songs and image are well known among fans of Latin American music.

 It has come to our attention that you are advertising a band named “Los Caminantes HN” that is
 set to play this weekend at your venue. In those advertisements, you are using Mr. Ramirez’s
 image and recordings of his voice. Here is a copy of the poster:
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 3 of 9 Page ID #:35

 October 21, 2020
 Page 2




 Please immediately cease and desist from your use of Mr. Ramirez’s voice and in image. In
 addition, we request that you do everything reasonably within your power to ensure that the
 public is not confused into believing that Mr. Ramirez or Los Caminantes will be performing at
 your venue. Please confirm by 5:00 p.m., Friday, October 23, 2020, to you have stopped using
 my client’s voice, image and trademark in a confusing manner.

 Please call me with any questions.

                                             Yours truly,




                                             A. Eric Bjorgum
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 4 of 9 Page ID #:36




                                                                            119 E. Union Street, Suite B
                                                                            Pasadena, CA 91103
                                                                            +213.785.8070 Tel
                                                                            +213.995.5010 Fax
                                                                            www.kb-ip.com

                                                                            Eric Bjorgum
                                                                            +213.785.8072 direct
                                                                            eric.bjorgum@kb-ip.com




 VIA U.S. MAIL

 January 10, 2021

 Arandas The Woodlands #36
 25598 Interstate 45 N.
 Spring, TX 77386

 Re:   Misuse of Agustin Ramirez’s Image, Voice and the LOS CAMINANTES Mark
 _____________________________________________________________________


 Dear Madam/Sir:

 This firm represents the famous Mexican band leader Agustin Ramirez. Mr. Ramirez is the
 principal singer and songwriter of the grupera band Los Caminantes, originally from San
 Francisco del Rincón, Guanajuato and now operating out of Southern California. Under Mr.
 Ramirez’s leadership, Los Caminantes recorded and released several Billboard charting albums
 of original material in the 1980’s and 1990’s. Mr. Ramirez sang on several hits, including “Supe
 Perder,” “Amor Sin Palabras,” “Todo Me Gusta De Ti,” “Tu Nuevo Cariñito” and “Dos Cartas y
 Una Flor.” They have been touring consistently throughout North America and Central
 America for over 25 years. Mr. Ramirez has been the face of Los Caminantes without
 interruption since the late 1970’s.

 Mr. Ramirez and his sons are the joint owners of the registration in the United States Trademark
 Registration No. 4,410,019 for LOS CAMINANTES in International Class 41 for
 “Entertainment in the nature of live performances by a musical group.” Mr. Ramirez’s voice,
 songs and image are well known among fans of Latin American music.

 It has come to our attention that an imposter band(s) either appeared or will appear at your venue
 using my client’s trademark.

 Please note that Mr. Ramirez has filed numerous lawsuits over these situations and has obtained
 judgments and permanent injunctions against promoters and former band members. For
 instance, he has an injunction against Mario Sotelo, which he obtained in the case Agustin
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 5 of 9 Page ID #:37

 January 10, 2021
 Page 2

 Ramirez, Anthony Ramirez, Agustin Ramirez v. Mario Sotelo, U.S. Dist; Court, Cent. Dist. Cal.,
 Case No. 5:13-cv-002155-SJ (MRO). He also has injunctions against the Defendants in Agustin
 Ramirez, Anthony Ramirez and AgustinRamirez, Jr. v. Vicente Martinez and Juan Manuel
 Navarro, U.S. Dist. Court, Cent.Dist. of Cal., Case No. 5:2017-cv-0221-FMO (GJSx).

 Most recently, Mr. Ramirez has filed suit against Martin Navarro and other unknown Defendants
 in the matter of Agustin Ramirez v. Martin Navarro, Cent. Dist. Cal. Case No. 5:20-cv-02408.

 Therefore, we ask that you not advertise or hold any other live music events using the name “Los
 Caminantes” without express permission of this office. Please contact me with any questions.
 Further, we request that you maintain and forward copies of your business records regarding any
 band calling itself “Los Caminantes,” including contracts, payment and sales information.
 Please forward to this office any documentation regarding Los Caminantes by not later than
 January 21, 2021.

 I would also be glad to speak with you about this matter, if that would make you more
 comfortable. I have worked in this field for many years, and I have never seen such rampant
 fraud and counterfeiting of a band name. It has become very clear to me that there are as many
 as three bands fraudulently using the Los Caminantes name. This is not fair to my client, who
 spent his life building that group. We look forward to any assistance you can provide in this
 situation.



                                             Yours truly,




                                             A. Eric Bjorgum
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 6 of 9 Page ID #:38




                                                                            119 E. Union Street, Suite B
                                                                            Pasadena, CA 91103
                                                                            +213.785.8070 Tel
                                                                            +213.995.5010 Fax
                                                                            www.kb-ip.com

                                                                            Eric Bjorgum
                                                                            +213.785.8072 direct
                                                                            eric.bjorgum@kb-ip.com




 VIA U.S. MAIL

 January 10, 2021

 El Galaxy Sports Bar and Grill
 5055 Austell Road
 Austell, GA, 30106

 Re:   Misuse of Agustin Ramirez’s Image, Voice and the LOS CAMINANTES Mark
 _____________________________________________________________________


 Dear Madam/Sir:

 This firm represents the famous Mexican band leader Agustin Ramirez. Mr. Ramirez is the
 principal singer and songwriter of the grupera band Los Caminantes, originally from San
 Francisco del Rincón, Guanajuato and now operating out of Southern California. Under Mr.
 Ramirez’s leadership, Los Caminantes recorded and released several Billboard charting albums
 of original material in the 1980’s and 1990’s. Mr. Ramirez sang on several hits, including “Supe
 Perder,” “Amor Sin Palabras,” “Todo Me Gusta De Ti,” “Tu Nuevo Cariñito” and “Dos Cartas y
 Una Flor.” They have been touring consistently throughout North America and Central
 America for over 25 years. Mr. Ramirez has been the face of Los Caminantes without
 interruption since the late 1970’s.

 Mr. Ramirez and his sons are the joint owners of the registration in the United States Trademark
 Registration No. 4,410,019 for LOS CAMINANTES in International Class 41 for
 “Entertainment in the nature of live performances by a musical group.” Mr. Ramirez’s voice,
 songs and image are well known among fans of Latin American music.

 It has come to our attention that an imposter band(s) either appeared or will appear at your venue
 using my client’s trademark.

 Please note that Mr. Ramirez has filed numerous lawsuits over these situations and has obtained
 judgments and permanent injunctions against promoters and former band members. For
 instance, he has an injunction against Mario Sotelo, which he obtained in the case Agustin
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 7 of 9 Page ID #:39

 January 10, 2021
 Page 2

 Ramirez, Anthony Ramirez, Agustin Ramirez v. Mario Sotelo, U.S. Dist; Court, Cent. Dist. Cal.,
 Case No. 5:13-cv-002155-SJ (MRO). He also has injunctions against the Defendants in Agustin
 Ramirez, Anthony Ramirez and AgustinRamirez, Jr. v. Vicente Martinez and Juan Manuel
 Navarro, U.S. Dist. Court, Cent.Dist. of Cal., Case No. 5:2017-cv-0221-FMO (GJSx).

 Most recently, Mr. Ramirez has filed suit against Martin Navarro and other unknown Defendants
 in the matter of Agustin Ramirez v. Martin Navarro, Cent. Dist. Cal. Case No. 5:20-cv-02408.

 Therefore, we ask that you not advertise or hold any other live music events using the name “Los
 Caminantes” without express permission of this office. Please contact me with any questions.
 Further, we request that you maintain and forward copies of your business records regarding any
 band calling itself “Los Caminantes,” including contracts, payment and sales information.
 Please forward to this office any documentation regarding Los Caminantes by not later than
 January 21, 2021.

 I would also be glad to speak with you about this matter, if that would make you more
 comfortable. I have worked in this field for many years, and I have never seen such rampant
 fraud and counterfeiting of a band name. It has become very clear to me that there are as many
 as three bands fraudulently using the Los Caminantes name. This is not fair to my client, who
 spent his life building that group. We look forward to any assistance you can provide in this
 situation.



                                             Yours truly,




                                             A. Eric Bjorgum
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 8 of 9 Page ID #:40




                                                                            119 E. Union Street, Suite B
                                                                            Pasadena, CA 91103
                                                                            +213.785.8070 Tel
                                                                            +213.995.5010 Fax
                                                                            www.kb-ip.com

                                                                            Eric Bjorgum
                                                                            +213.785.8072 direct
                                                                            eric.bjorgum@kb-ip.com




 VIA U.S. MAIL

 January 12, 2021

 El Patron
 1765 Alexandria Dr.
 Lexington, KY 40504


 Re:   Misuse of Agustin Ramirez’s Image, Voice and the LOS CAMINANTES Mark
 _____________________________________________________________________


 Dear Madam/Sir:

 This firm represents the famous Mexican band leader Agustin Ramirez. Mr. Ramirez is the
 principal singer and songwriter of the grupera band Los Caminantes, originally from San
 Francisco del Rincón, Guanajuato and now operating out of Southern California. Under Mr.
 Ramirez’s leadership, Los Caminantes recorded and released several Billboard charting albums
 of original material in the 1980’s and 1990’s. Mr. Ramirez sang on several hits, including “Supe
 Perder,” “Amor Sin Palabras,” “Todo Me Gusta De Ti,” “Tu Nuevo Cariñito” and “Dos Cartas y
 Una Flor.” They have been touring consistently throughout North America and Central
 America for over 25 years. Mr. Ramirez has been the face of Los Caminantes without
 interruption since the late 1970’s.

 Mr. Ramirez and his sons are the joint owners of the registration in the United States Trademark
 Registration No. 4,410,019 for LOS CAMINANTES in International Class 41 for
 “Entertainment in the nature of live performances by a musical group.” Mr. Ramirez’s voice,
 songs and image are well known among fans of Latin American music.

 It has come to our attention that an imposter band(s) either appeared or will appear at your venue
 using my client’s trademark.

 Please note that Mr. Ramirez has filed numerous lawsuits over these situations and has obtained
 judgments and permanent injunctions against promoters and former band members. For
Case 2:21-cv-04732-ODW-GJS Document 1-3 Filed 06/09/21 Page 9 of 9 Page ID #:41

 January 12, 2021
 Page 2

 instance, he has an injunction against Mario Sotelo, which he obtained in the case Agustin
 Ramirez, Anthony Ramirez, Agustin Ramirez v. Mario Sotelo, U.S. Dist; Court, Cent. Dist. Cal.,
 Case No. 5:13-cv-002155-SJ (MRO). He also has injunctions against the Defendants in Agustin
 Ramirez, Anthony Ramirez and AgustinRamirez, Jr. v. Vicente Martinez and Juan Manuel
 Navarro, U.S. Dist. Court, Cent.Dist. of Cal., Case No. 5:2017-cv-0221-FMO (GJSx).

 Most recently, Mr. Ramirez has filed suit against Martin Navarro and other unknown Defendants
 in the matter of Agustin Ramirez v. Martin Navarro, Cent. Dist. Cal. Case No. 5:20-cv-02408.

 Therefore, we ask that you not advertise or hold any other live music events using the name “Los
 Caminantes” without express permission of this office. Please contact me with any questions.
 Further, we request that you maintain and forward copies of your business records regarding any
 band calling itself “Los Caminantes,” including contracts, payment and sales information.
 Please forward to this office any documentation regarding Los Caminantes by not later than
 January 21, 2021.

 I would also be glad to speak with you about this matter, if that would make you more
 comfortable. I have worked in this field for many years, and I have never seen such rampant
 fraud and counterfeiting of a band name. It has become very clear to me that there are as many
 as three bands fraudulently using the Los Caminantes name. This is not fair to my client, who
 spent his life building that group. We look forward to any assistance you can provide in this
 situation.



                                             Yours truly,




                                             A. Eric Bjorgum
